Citation Nr: 1202955	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  07-02 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a back disability, to include on a secondary basis.

2.  Entitlement to an increased rating for second toe fusion of the left foot, residuals of a bunionectomy, evaluated as noncompensable prior to July 1, 2007, and as 10 percent thereafter.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to June 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, confirmed a denial of an increased rating for a left first toe bunionectomy and second toe fusion and denied service connection for a back disorder.

In a January 2007 rating decision, the RO assigned a separate noncompensable evaluation for second toe fusion of the left foot, effective October 2004.  Based on receipt of additional evidence, the RO assigned a 10 percent rating for the second toe fusion in a November 2007 rating action, effective July 1, 2007. 

In May 2010, the Board remanded the left second toe fusion and back issues on appeal for further development.  The Board denied an increased rating for postoperative residuals of a bunionectomy of the left first toe.  As that issue has been decided, the appeal is limited to the issues listed on the cover page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  

With regard to the claim for service connection for a back disability, the May 2010 Board remand noted that while previous VA examinations were furnished to the effect that the Veteran's low back disability was not due to his foot disorder, there was no opinion as to whether the condition had aggravated a back disorder.  Thus, the claim was remanded to obtain a VA examiner's opinion as to the question of aggravation.  

Following a VA spine examination in July 2010, an examiner once again concluded that the Veteran's low back disability was not due to his foot disorder, however, an opinion as to aggravation was not provided.  The Veteran also underwent a VA examination of the feet in July 2010 by a podiatrist.  The podiatrist's opinion was not clearly worded but his conclusion suggests that the Veteran's back disability may be aggravated by the Veteran's left foot bunion.  The rationale provided was that the fusion of the 1st metatarsophalangeal joint can produce dull pain the hip, knee or lower back due to changes in the way you walk.  However, the spine examiner noted there was no gait alteration and noted a new compression fracture on x-ray at L2, and lumbar disc herniation at L5-S1.  The podiatrist did not address these causes of back pain when rendering his opinion.  

Moreover, while a private medical provider in July 2008 stated the toe injuries and surgeries altered the Veteran's gait and contributed to the Veteran developing lumbar disc herniation and chronic lower back pain for lower back problems, such opinion was based on the Veteran's recitation of an altered gait since his foot surgery in 1987.  However, VA examinations in 1992 and 2005 both indicated that there was no gait abnormality.


Under the circumstances presented in this case, the Board finds that the issue should be returned for an additional opinion by a VA physician.

Lastly, the May 2010 Board remand noted that VA needed to provide the Veteran with a statement of the case (SOC) regarding the claim for an increased rating for a second toe fusion of the left foot.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The AMC merely included the issue in the November 2011 supplemental statement of the case (SSOC).  The Board notes the SSOC did not include relevant rating criteria or other laws pertinent to the appeal for an increased rating, nor was a substantive appeal provided to provide the Veteran with an opportunity to perfect an appeal of that issue.  Pursuant to 38 C.F.R. § 19.31 (2011) "In no case will a [SSOC] be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the [SOC], or to respond to a notice of disagreement on newly appealed issues that were not addressed in the [SOC]."  Accordingly, as the Veteran has not been provided with an SOC on the issue of an increased rating for second toe fusion of the left foot, residuals of a bunionectomy this issue must be remanded again.  See Stegall, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case (SOC) concerning the issue of entitlement to an increased rating for second toe fusion of the left foot, residuals of a bunionectomy, so that the Veteran may have the opportunity to complete an appeal on this issue by filing a timely substantive appeal.    The issue should be returned to the Board only if the Veteran submits a timely substantive appeal. 

2.  Return the claims file to the VA physician who conducted the July 2010 spine examination for review and clarification.  The examiner opined that the Veteran's left foot condition did not cause the compression fracture and that there was no gait abnormality.  However, his private physician noted he "slightly favors the left side" in July 2008 and a VA podiatrist in March 2010 noted an antalgic gait.  VA examinations in August 1992, September 2005, and the July 2010 spine examination revealed no abnormal gait.  

Following review of the claims file including the July 2010 examination findings, the examiner is requested to offer an opinion as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's back disability is permanently worsened beyond natural progress (aggravated) by his service-connected left foot disorders.  If aggravation is shown, the examiner should attempt to quantify the degree of aggravation if possible.  The medical basis for the conclusions reached should be set forth.  If a new examination is deemed necessary, one should be scheduled.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the claim for service connection for a back disability remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


